Case 1:20-cv-05441-KPF Document 57-2 Filed 07/29/20 Page 1 of 4




                 EXHIBIT “B”
       Case 1:20-cv-05441-KPF Document 57-2 Filed 07/29/20 Page 2 of 4       15
     K7MKUFOC

1    actual documents and not a spreadsheet that was created.            I

2    just want to clarify.

3              THE COURT:    Okay.    No, and that actually does matter.

4              I guess what I'm asking is --

5              MS. SAINT-FORT:     Also --

6              THE COURT:    Yes, go ahead.

7              MS. SAINT-FORT:     -- there were no open allegations

8    that were included as well.

9              THE COURT:    Okay.    But I guess I'm trying to

10   understand the format in which these materials were produced.

11   Are we talking about -- I've seen CCRB complaints in electronic

12   form.   Were those being produced with certain categories

13   blocked out?    Because what I'm seeing, and I'm seeing

14   everything, but for the things that were produced to the

15   New York Civil Liberties Union, was it the very complaint

16   document with certain things blacked out or something else?

17             MS. SAINT-FORT:     No, it was something else.       It is an

18   officer history form, I believe is what it may be referred

19   to -- I'm not sure of the exact name, excuse me, your Honor --

20   but it would detail the complaints that were made, the category

21   of the complaints, none of the underlying information of the

22   complaint or factual information of the complaint, and just the

23   officer's name, precinct, as well as their rank.

24             THE COURT:    I see.

25             Do you happen to know when this production was made?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cv-05441-KPF Document 57-2 Filed 07/29/20 Page 3 of 4     16
     K7MKUFOC

1              MS. SAINT-FORT:     Yes, I do.    It was made on July 13th.

2              THE COURT:    Thank you.

3              Other than that particular production, and the OATH

4    documents that you mentioned earlier, are there other materials

5    that have been disclosed?

6              MS. SAINT-FORT:     There may have been other materials

7    that were disclosed earlier through individual FOIL requests,

8    but I don't know the specifics of when those disclosures were

9    made or who the requester was.

10             THE COURT:    Okay.   I understand.

11             Tell me, please, about what is contemplated.          What I'm

12   trying to understand -- I don't want to beat around the bush

13   about this -- I'm trying to understand whether productions will

14   be reactive in the sense that someone has to ask in order to

15   get these materials, or, more proactive, for example, is

16   someone setting up a website with all of the materials that are

17   the subject of this lawsuit.

18             MS. SAINT-FORT:     It is contemplated that certain

19   disclosures will be proactive and that there will be a website

20   that can be accessed by the public.        The type of information

21   that will be included differs depending on the agency.

22             THE COURT:    Well, tell me, please:      Have decisions

23   been made, or are these still subject to discussion?

24             MS. SAINT-FORT:     There is still some discussion that

25   is being -- there's still some discussion about it, as to how


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cv-05441-KPF Document 57-2 Filed 07/29/20 Page 4 of 4    47
     K7MKUFOC

1              MR. DUNN:    I do.    It was July 9th.

2              THE COURT:    July 9th?    Okay.

3              When, if you recall, did you receive it?

4              MR. DUNN:    I believe we received the response to the

5    official city portal late in the morning of the 14th.

6              THE COURT:    Okay.

7              Sir, this is the part where you might be telling me

8    you're unable to answer me.      Were you the point person for this

9    FOIL request?

10             MR. DUNN:    I was.

11             THE COURT:    Did you have conversations with folks at

12   CCRB, or the Corporation Counsel's Office, or the City of New

13   York prior to filing your formal request on the 9th of July?

14             MR. DUNN:    There was a process that happened on that,

15   your Honor.

16             THE COURT:    Okay.

17             MR. DUNN:    The CCRB had a public board meeting on

18   Wednesday, July 8th.     I routinely attend CCRB board meetings.

19   I've done so for many, many years.

20             THE COURT:    Yes.

21             MR. DUNN:    The CCRB did a demonstration of essentially

22   a portal it was going to create and make public, and they did a

23   sort of screen sort of exercise about that.         And there were

24   hundreds of people -- I think there were a couple of hundred,

25   150, people participating in that meeting.         I don't know if


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
